Citation Nr: 1035031	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  04-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 
1974.  

This case came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans Affairs 
(VA).   

The Veteran testified before a Veterans Law Judge in January 
2008.  A transcript of the hearing testimony is associated with 
the claims file.  However, the Member of the Board who conducted 
the January 2008 hearing has since retired.  The Veteran was duly 
informed of his right to a new hearing in a letter dated in July 
2010.  Later that month, the Veteran responded that he did not 
wish to appear for another hearing and that his case should be 
considered on the evidence of record.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him 
unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2009)







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letters dated in 
January 2005, May 2008 and May 2009.  The record shows that the 
claim was readjudicated in a supplemental statement of the case 
following the May 2009 communication.  Thus, VA's duty to notify 
in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  In 
connection with the current appeal, appropriate examinations have 
been conducted and available service treatment records have been 
obtained.  Social Security Administration (SSA) records have also 
been obtained.  The Board finds that the VA examinations were 
adequate.  The examiners reviewed the history, established 
clinical findings and presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Veteran with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Legal Criteria and Analysis 

The appellant contends that he is unable to maintain employment 
because of his service connected lumbar spine disability.  Total 
disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The record indicates that the appellant is currently service- 
connected for low back disability, evaluated as 60 percent 
disabling; radiculopathy of the right lower extremity, evaluated 
as 20 percent disabling; and radiculopathy of the left lower 
extremity, evaluated as 10 percent disabling.  His combined 
disability evaluation is 70 percent.  

Initially, the Board notes that the Veteran meets the minimum 
percentage rating required for consideration of assignment of 
TDIU.  38 C.F.R. § 4.16(a).  The issue remains whether his 
service-connected disability preclude him from engaging in 
substantially gainful employment (i.e., work that is more than 
marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Regarding whether the Veteran is capable of performing the 
physical acts required by employment, the Board notes that there 
is evidence both for and against the claim.  Weighing in favor of 
the claim are the Veteran's assertions that he is unable to 
maintain employment because of his service connected lumbar spine 
disability.  In his June 2003 claim for compensation, the Veteran 
related that he was unable to work due to constant pain.  He 
stated that he had not worked since April 2003 and that his 
medical condition was not getting any better.  In an August 2003 
VA examination, it was noted that the Veteran was an x-ray 
technician who reported chronic and intermittent low back pain 
for many years.  The Veteran stated in April 2004 that he was 
unable to work for over a year and had constant pain in his low 
back every day.  He further related that in the past year he 
spent three and a half months in bed.  In June 2004, the Veteran 
stated that he was not able to work but wanted to work.  He said 
that he was unable to stand or sit for long periods of time and 
needed support from his family.  

The Board notes that in the August 2004 VA examination it was 
noted that the Veteran developed low back pain after lifting 
furniture around 1974 prior to discharge and that after discharge 
he continued to have pain.  It was noted that he had surgery in 
1982 and was able to go back to construction work after the 
surgery but then had to stop and was trained as an x-ray 
technician.  In a December 2004 examination, the Veteran related 
that he was trying to go back to work regularly but found that 
pain frequently comes and in the way.  It was noted in December 
2005 that the Veteran was unemployed due to his chronic back pain 
but that he worked as a radiology technician in the past.  In May 
2007, it was noted that the Veteran had not worked since 2003 and 
that his health problems to include back pain and heart problems 
prevented working.  In his January 2008 hearing, the Veteran 
related that he last worked as an x-ray technician.  He related 
that the job did not involve a lot of lifting but required that 
he be on his feet often.  He stated that he stopped working 
because of his back and that his physical condition would not 
allow him to do his job.  It was noted that the Veteran's back 
caused him to have limited mobility, limitation in standing, 
sitting, and the ability to pick up things.  It was also noted 
that his radiculopathy caused pain and numbness.  Furthermore, 
SSA records reveal that the Veteran reported being totally 
disabled.  

Weighing against the claim are the Veteran's statements.  In this 
regard, the Board notes that in his January 2008 hearing, the 
Veteran reported that his doctor told him to take it easy and 
take his medication.  When asked, "so significantly, then the 
doctor is not encouraging you to return to work, he's telling you 
there's nothing for him that they can do."  The Veteran replied 
"he just always tell me that the ball is really in my court.  If 
I feel like I can work, I should go to work, you know, and that's 
- you know, if I could, I would.  You know, I was making some 
good money."  In his October 2008 TDIU application, the Veteran 
stated that he last worked full time in April 2003.  He reported 
that his service connected back disability prevented him from 
securing or following any substantially gainful occupation.  
However, when asked if he had to leave his last job because of 
his disability, the Veteran replied "no."  He further indicated 
that he had not tried to obtain employment since he became too 
disabled to work.  

Furthermore, the March 2010 VA compensation and pension examiner 
opined that the Veteran's service-connected back disability does 
not preclude him from employment.  The examiner noted that the c-
file was thoroughly reviewed.  He stated that the Veteran has a 
lumbar condition that has given him pain radiating into the lower 
extremities which required surgery.  The VA examiner noted that 
it would be inadvisable for the Veteran to do work involving 
heavy manual labor.  However, the VA examiner stated that the 
Veteran was still able to perform light, sedentary type of work 
if this were available to him.  The VA examiner noted that this 
would need to involve no heavy repetitive lifting, excessive 
bending and stooping, and no heavy carrying of objects.  The VA 
examiner stated that the Veteran should be able to do sedentary 
work, but retraining may be needed.  

The Board finds that the evidence is not in equipoise, and 
instead that the preponderance of the evidence is against the 
claim.  Although the Veteran genuinely believes that he cannot 
secure or follow a substantially gainful occupation as a result 
of his service-connected lumbar spine disability, the more 
probative evidence is against the claim.  The Board notes that, 
as a lay person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as complex 
as whether he can secure or follow a substantially gainful 
occupation as a result of his service connected disability and 
that his views lack probative value.  The Board specifically 
finds that the evaluation of the actual impact of his disorders 
on employability is a matter squarely within the realm of 
medicine, and not lay expertise.  In any event, any probative 
value of the Veteran's own conclusion is far outweighed by that 
of the opinion provided by the VA medical professional, who 
reviewed the claims folders, including the SSA records, and found 
that the Veteran's service-connected lumbar spine disability did 
not render the Veteran incapable of obtaining and retaining 
employment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

The Board acknowledges that the Veteran's low back disability 
causes him pain and that his radiculopathy causes pain and 
numbness.  However, the Board notes that it has not been shown 
that the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service- connected 
disability.  38 C.F.R. § 4.16(a), (b).  At most it is evident 
that the appellant's service-connected back disability renders 
him unemployable for heavy manual labor, but not for sedentary 
work.  The Board is mindful that throughout this appeal the 
Veteran has been unemployed and that he has been since 2003.  
However, the sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.

The Board acknowledges that the Veteran likely is receiving 
disability benefits from the Social Security Administration on 
account of his back disorder.  The records obtained from the SSA 
do not actually indicate the disposition of his claim with that 
agency, but the Board will accept the Veteran's assurance that he 
is receiving such benefits.  The determination of the Social 
Security Administration, although evidence to be considered, is 
not binding on VA.  VA's determinations concerning employability 
turn on different law and regulations than similar determinations 
by the Social Security Administration.  In this particular case, 
the Board finds the March 2010 opinion to be the most probative 
concerning the Veteran's employability, and to be of greater 
probative value than the Social Security Administration's 
determination as to employability.

Accordingly, the Board finds that the Veteran's disability does 
not preclude substantially gainful employment consistent with his 
education and previous work experience.  Therefore, the Board 
finds that a grant of TDIU is not warranted on a scheduler or 
extraschedular basis.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

A total disability rating for compensation on the basis of 
individual unemployability is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


